TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-07-00680-CR



                                Alonzo Moses Botello, Appellant

                                                  v.

                                   The State of Texas, Appellee


   FROM THE DISTRICT COURT OF LAMPASAS COUNTY, 27TH JUDICIAL DISTRICT
            NO. 7964, HONORABLE JOE CARROLL, JUDGE PRESIDING



                             MEMORANDUM OPINION


               Appellant Alonzo Moses Botello’s court-appointed attorney filed a brief concluding

that the appeal is frivolous and without merit. The brief meets the requirements of Anders

v. California, 386 U.S. 738 (1967), by presenting a professional evaluation of the record

demonstrating why there are no arguable grounds to be advanced. See also Penson v. Ohio,

488 U.S. 75 (1988); High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978); Currie v. State,

516 S.W.2d 684 (Tex. Crim. App. 1974); Jackson v. State, 485 S.W.2d 553 (Tex. Crim. App. 1972);

Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969). Botello received a copy of counsel’s

brief and was advised of his right to examine the appellate record and to file a pro se brief. Botello

filed a written response with this Court on June 6, 2008, which we have considered as a pro se brief.
              We have reviewed the record, counsel’s brief, and Botello’s written response and we

agree that the appeal is frivolous and without merit. We find nothing in the record that might

arguably support the appeal. See Bledsoe v. State, 178 S.W.3d 824, 826-27 (Tex. Crim. App. 2005).

Counsel’s motion to withdraw is granted.

              The judgment of conviction is affirmed.



                                            ___________________________________________

                                            Diane M. Henson, Justice

Before Justices Patterson, Puryear and Henson

Affirmed

Filed: July 2, 2008

Do Not Publish




                                                2